Citation Nr: 1517767	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a foot and ankle disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing, and a transcript of this hearing is of record.  

As an initial matter, the Board notes that although the RO characterized the Veteran's claim as a claim for bilateral pes planus, based on the Veteran's hearing testimony the he suffered multiple injuries to his feet and ankle in service, the Board has re-characterized the issue as a claim for a foot and ankle disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was permanently aggravated by the Veteran's active military service.  

2.  The Veteran sustained a fracture to the right foot/ankle in service and currently suffers from a right foot and ankle deformity with arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for entitlement to service connection for a right foot and ankle deformity with arthritis have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. § 3.303(2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2104).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 


Initially, the Board notes that the Veteran's service treatment records are missing and presumed destroyed in the 1973 fire at the National Personnel Records Center.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

Here, the Veteran has credibly testified that during basic training, he tripped climbing over an obstacle and sprained his ankle.  The Veteran reported that when he sought medical treatment the next day, the ankle was black and blue and he was told that he had a torn ligament.  He stated that he reported to sick call several more times during service with complaints about his ankle and was told at that time that he had flat feet and given arch supports.  

Later in service, a trailer fell on the Veteran's right arch during an accident.  He stated that when the ankle was later x-rayed after separation from service after another post-service ankle sprain, the Veteran was told that his right foot/ankle had been fractured before.  He testified that he has suffered from foot problems since service.  

The Veteran's spouse testified that the Veteran wrote letters to her regularly during his military service and that she remembers the Veteran writing about spraining his ankle.  She also testified that she has observed the Veteran's foot and ankle problems since service.

The Veteran's private podiatrist, Dr. C.R., submitted a statement in March 2014 reporting that he has treated the Veteran for a foot condition since 1992.  He explained that the Veteran has severe bilateral pes planus valgus and that this condition is a genetic condition that is present from birth.  However, he also explained that that any type of strenuous activity such as long term standing, heavy lifting, running, or jumping would definitely cause detrimental effects to the Veteran's feet.  He closed by saying that in his medical opinion, the Veteran's active duty military service definitely had a detrimental effects on his feet that he is still suffering from today.

Also of record are treatment records from Grand Island Foot Clinic that show that the Veteran has a deformity of the right foot and ankle with arthritis associated with an old fracture, although these records also show that the Veteran reported post-service injuries to the right foot/ankle.  

Based on the above evidence, the Board finds that entitlement to service connection can be granted for bilateral pes planus based on the positive opinion of Dr. C.R. that the Veteran's congenital pes planus disability was permanently aggravated by his active military service.

The Board also finds that service connection is warranted for a right ankle and foot deformity with arthritis, based on x-ray evidence of a current disability, as well as the credible testimony of the Veteran describing his in-service injuries and subsequent symptoms.  Although there is evidence that the Veteran sustained additional injury to the ankle following service, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 


ORDER

Entitlement to service connection for bilateral pes planus is granted.  

Entitlement to service connection for a right foot and ankle deformity with arthritis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


